DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Invention II and Species 1, 4 and 6 in the reply filed on 05/27/2021 is acknowledged.  
The traversal is on the ground(s) that a search and examination the entire application could be made without a serious burden because, it is alleged, a search for the subject matter of each designated invention would encompass a search for the subject matter of the other invention.  This is not found persuasive because the respective subject matter searches of the different inventions are in two different class/subclasses. Applicant's attention is drawn to the fact that the search for method claims requires the identification of processing steps, while the search for apparatus claims requires the identification of structural elements.  
Applicant also notes that the family history involves multiple restrictions.  This is true.  However, the claims applicant has decided to make have also involved multiple inventions and multiple species, and have involved burdensome searching and examining on each occasion.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-4, 9, 13, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Specification

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure 
The abstract of the disclosure is objected to because it is directed to an apparatus rather than to the presently claimed method.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 

Claims 5-8, 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 4004057 to Miele & Cie (“Miele”, and note EPO machine translation filed in parent US Application No. 12/967106 with the IDS filed 12/02/2014) in view of DE 3913355 to Licentia GmbH (“Licentia” and note attached Google Patents translation).
Regarding claim 5, Miele teaches a method of operating a dishwasher (claims 1, 14, 15, 20 and 21, col. 1, lines 58-63, col. 3, lines 19-41, and note Figs. 1 and 9a-h) comprising: supplying liquid to a reuse tank (ref. 2) of a dishwasher for subsequent use with the dishwasher.
Miele does not explicitly teach monitoring a period of time that the liquid is within the reuse tank; and draining the liquid from the dishwasher when the period of time is greater than a predetermined period of time.  Licentia teaches a method of using a dishwasher (translation, abstract) including monitoring a period of time that liquid is within reuse storage; and draining the liquid from the dishwasher when the period of time is greater than a predetermined period of time (translation, page 1, para beginning “The solution”), which is disclosed as advantageously enhancing hygiene while inhibiting the need for chemical agents (translation, page 1, para beginning “The invention has”).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Miele method in view of Licentia wherein it includes monitoring a period of time that the liquid is within the reuse tank; and draining the liquid from the dishwasher when the period of time is greater than a 
Regarding claim 6, Miele discloses a method wherein supplying liquid to the reuse tank comprises directing liquid from a wash cycle of the dishwasher to the reuse tank (translation, page 10, para beginning “After selecting”).
Regarding claim 7, Miele and Licentia discloses a method wherein supplying liquid to the reuse tank comprises directing liquid from a wash cycle of the dishwasher to the reuse tank (Miele, translation, translation, page 10, para beginning “After selecting”); and the liquid comprises detergent and water (Miele, translation, page 10, para beginning “It can then take place”).  Miele and Licentia do not explicitly teach that the liquid is from a wash phase of the wash cycle.  However, there a finite number of phases in a wash cycle (pre-wash, wash, rinse, dry, etc.) and the skilled artisan would have found it obvious to try the Miele/Licentia method wherein the liquid is from a wash phase of the wash cycle with predictable results.  It is noted that the present specification does not appear to demonstrate the criticality of the liquid being from the wash phase (see, e.g., present claim 8 and the present specification at para [0035]).
Regarding claim 8, Miele and Licentia discloses a method wherein supplying liquid to the reuse tank comprises directing liquid from a wash cycle of the dishwasher to the reuse tank (Miele, translation, translation, page 10, para beginning “After selecting”).  Miele and Licentia do not explicitly teach that the liquid is from a wash phase of the wash cycle and the liquid contains soils washed away from utensils during the wash cycle.  However, there a finite number of phases in a wash cycle (pre-wash, wash, rinse, dry, etc.) and the skilled artisan would have found it obvious to try the Miele/Licentia method wherein the liquid is from a wash phase of the wash cycle with predictable results.  It is noted that the present specification does not appear to demonstrate the criticality of the liquid being from the wash phase (see, e.g., present claim 8 and the present specification at para [0035]).  Further, it can be 
Regarding claim 11, Miele and Licentia disclose a method wherein supplying liquid to the reuse tank comprises directing liquid from a wash cycle of the dishwasher to the reuse tank (Miele, translation, page 10, para beginning “After selecting”); and the reuse tank is disposed within a cabinet of the dishwasher (Miele, Fig. 6, note ref. 52), and the wash cycle occurred within the cabinet of the dishwasher.
Regarding claim 12, Miele and Licentia disclose a method wherein supplying liquid to the reuse tank comprises supplying liquid premixed with water and detergent (Miele, translation, page 10, para beginning “It can then take place”).

Claims 10 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 4004057 to Miele & Cie (“Miele”, and note EPO machine translation filed in parent US Application No. 12/967106 with the IDS filed 12/02/2014) in view of DE 3913355 to Licentia GmbH (“Licentia” and note attached Google Patents translation) and in further view of US 2005/0183746 to McKee et al. (“McKee”).
Regarding claim 10, Miele and Licentia disclose the use of a wash tub (Miele, Fig. 6, around ref. 53) but do not explicitly teach the method wherein supplying liquid to the reuse tank of the dishwasher comprises (i) collecting liquid in a sump affixed to a wash tub of the dishwasher and (ii) supplying liquid from the sump to the reuse tank.  The use of sumps was well known in the art as effective for collecting liquid (see, e.g., McKee at, inter alia, para [0051]), and the skilled artisan would have found it obvious to modify the Miele/Licentia method as was known wherein supplying liquid to the reuse tank of the dishwasher comprises (i) collecting liquid in a sump affixed to a wash tub of the dishwasher and (ii) 
Regarding claim 14, Miele and Licentia disclose the use of a wash tub (Miele, Fig. 6, around ref. 53) and pumping to a drain conduit (Miele, Fig. 6, note ref. 9 and P1) but do not explicitly teach the method wherein draining the liquid from the reuse tank comprises supplying the liquid from the reuse tank to a sump affixed to a wash tub of the dishwasher and actuating a drain pump that fluidly couples the sump to a drain conduit.  The use of sumps was well known in the art as effective for collecting liquid (see, e.g., McKee at, inter alia, para [0051]), and the skilled artisan would have found it obvious to modify the Miele/Licentia method as was known wherein draining the liquid from the reuse tank comprises supplying the liquid from the reuse tank to a sump affixed to a wash tub of the dishwasher and actuating a drain pump that fluidly couples the sump to a drain conduit, with a reasonable expectation of success, since they were known as effective for collecting liquid.
Regarding claim 15, Miele discloses the stored liquid is sterilized (translation, page 1, para beginning “The invention relates”), but does not explicitly teach the method before draining the liquid from the dishwasher, providing at least 3600 Heat Equivalent Units to the liquid while the liquid is in the reuse tank.  McKee further discloses that commercial hot water sanitizing dishwashers have a standard, met by some residential dishwashers, which includes, inter alia, delivery of a minimum of 3,600 HUEs (heat unit equivalents at the surface of the dishes), with varying amounts of HUEs being added for each second that the surface of the dishes is at a temperature above 143 F during the rinse cycles (para [0005] – [0007]), which is a function of time and temperature (para [0011]), and discloses the desire to surpass that standard with a residential dishwasher (para [0013] – [0015]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the Miele/Licentia method in view of McKee wherein it includes before draining the liquid from the dishwasher, providing at least 3600 Heat Equivalent Units to the liquid while the liquid is in the reuse tank, with a reasonable 
Regarding claim 16, Miele and Licentia disclose the use of a wash tub (Miele, Fig. 6, around ref. 53) and the stored liquid is sterilized (Miele, translation, page 1, para beginning “The invention relates”), but do not explicitly teach before draining the liquid from the dishwasher, (i) supplying the liquid from the reuse tank to a sump affixed to a wash tub of the dishwasher, (ii) providing at least 3600 Heat Equivalent Units to the liquid while the liquid is in the sump, and (iii) resupplying the liquid from the sump to the reuse tank.  The use of sumps was well known in the art as effective for collecting liquid (see, e.g., McKee at, inter alia, para [0051]), and the skilled artisan would have found it obvious to modify the Miele/Licentia method as was known wherein it includes before draining the liquid from the dishwasher, (i) supplying the liquid from the reuse tank to a sump affixed to a wash tub of the dishwasher, with a reasonable expectation of success, since they were known as effective for collecting liquid.
McKee further discloses that commercial hot water sanitizing dishwashers have a standard, met by some residential dishwashers, which includes, inter alia, delivery of a minimum of 3,600 HUEs (heat unit equivalents at the surface of the dishes), with varying amounts of HUEs being added for each second that the surface of the dishes is at a temperature above 143 F during the rinse cycles (para [0005] – [0007]), which is a function of time and temperature (para [0011]), and discloses the desire to surpass that standard with a residential dishwasher (para [0013] – [0015]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the Miele/Licentia method in view of McKee wherein it includes (ii) providing at least 3600 Heat Equivalent Units to the liquid while the liquid is in the sump, and (iii) resupplying the liquid from the sump to the reuse tank, 
Regarding claim 17, Miele and Licentia disclose the use of a wash tub (Miele, Fig. 6, around ref. 53) and the stored liquid is sterilized (Miele, translation, page 1, para beginning “The invention relates”), but do not explicitly teach before draining the liquid from the dishwasher, (i) supplying the liquid from the reuse tank to a sump affixed to a wash tub of the dishwasher, (ii) providing at least 3600 Heat Equivalent Units to the liquid while the liquid is in the sump, and (iii) resupplying the liquid from the sump to the reuse tank.  The use of sumps was well known in the art as effective for collecting liquid (see, e.g., McKee at, inter alia, para [0051]), and the skilled artisan would have found it obvious to modify the Miele/Licentia method as was known wherein it includes before draining the liquid from the dishwasher, (i) supplying the liquid from the reuse tank to a sump affixed to a wash tub of the dishwasher, with a reasonable expectation of success, since they were known as effective for collecting liquid.
McKee further discloses that commercial hot water sanitizing dishwashers have a standard, met by some residential dishwashers, which includes, inter alia, delivery of a minimum of 3,600 HUEs (heat unit equivalents at the surface of the dishes), with varying amounts of HUEs being added for each second that the surface of the dishes is at a temperature above 143 F during the rinse cycles (para [0005] – [0007]), which is a function of time and temperature (para [0011]), and discloses the desire to surpass that standard with a residential dishwasher (para [0013] – [0015]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the Miele/Licentia method in view of McKee wherein it includes (ii) providing at least 3600 Heat Equivalent Units to the liquid while the liquid is in the sump, and (iii) resupplying the liquid from the sump to the reuse tank, with a reasonable expectation of success, in order to achieve the HUE standard required for commercial hot water sanitizing dishwashers and desirable for residential dishwashers.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 4004057 to Miele & Cie (“Miele”, and note EPO machine translation filed in parent US Application No. 12/967106 with the IDS filed 12/02/2014) in view of DE 3913355 to Licentia GmbH (“Licentia” and note attached Google Patents translation) and in further view of US 5,725,001 to Vegel (“Vogel”).
Regarding claim 18, Miele and Licentia disclose supplying the liquid from the reuse tank to a wash tub of the dishwasher, and adding detergent to the liquid, and then resupplying the liquid back to the reuse tank from the wash tub (Miele, translation, page 10, para beginning “It can take place”), but do not teach doing those steps after a monitored pH of the liquid supplied to the reuse tank falls below a predetermined value.   Vogel teaches a dishwashing method (abstract) and discloses monitoring a pH of the liquid (abstract), that a too high pH risks residual alkalinity on the dishes (col. 1, lines 19-31) and adding detergent (col. 1, lines 55-57) for washing dishes.  When faced with the need for washing dishes, the skilled artisan would have found it obvious to modify the Miele/Licentia method in view of Vogel wherein it includes monitoring the pH of the liquid supplied to the reuse tank; and after the pH of the liquid falls below a predetermined pH, supplying the liquid from the reuse tank to a wash tub of the dishwasher, and adding detergent to the liquid, and then resupplying the liquid back to the reuse tank from the wash tub, with a reasonable expectation of success, in order to inhibit residual alkalinity on the dishes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714